On motion for rehearing our attention is called to an error in our opinion in stating what the record shows occurred in the trial court after the verdict of the jury was returned. We said:
"The court rendered judgment that * * * defendant take nothing on her cross-bill against said Wooten Grocery Company."
The original judgment sought to be corrected and amended does not so state, as, had it done so, there would be no need to correct the judgment disposing of the Wooten Grocery Company. Our opinion was not based on the judgment containing the recitation of that fact. We have again reviewed the authorities to which we are referred by plaintiff in error, and are still of the opinion that they do not sustain the contention there made. The nunc pro tunc judgment here was evidently entered under article 2015, Vernon's Sayles' St., quoted in the opinion, and not under article 2016, construed in the cases used by plaintiff in error in her brief. The articles are different in their provisions and purposes, as will be seen by a reference to them.
With the exception of the correction above, the motion is overruled
 *Page 245